Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1, 3-5, and 7-9 are pending are pending for prosecution.
Claims 2 and 6 have been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Attorney James H. Morris (Reg. No. 34,681) during a telephone interview on 12/08/2021.

IN THE CLAIMS
	The following claim has been amended-
 
3. (Currently Amended) The deployment structure of wireless sensor network combined with SFFT and COA according to claim [[2]] 1, wherein the first baseband processing module comprises:
a fast Fourier transform (FFT) module, a preprocessing module, and a pulse-shaping filter,
wherein the FFT module is configured to perform an FFT on the digital signal obtained by sampling with the ADC;
the preprocessing module is configured to process the digital signal outputted from the FFT module by performing channel compensation, power compensation, and rotation factor compensation on the signal and packaging the signal into a signal frame; and
the pulse-shaping filter is configured to reduce inter-symbol interference, wherein a signal passing through the pulse-shaping filter is sent to the DAC.
  

Allowable Subject Matter
Claims 1, 3-5, and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to wireless sensor network in which dispersed sensor nodes cooperate with each other, each collecting the signals transmitted by all the sensor nodes, performing preprocessing comprising Sparse Fast Fourier Transform (SFFT) on the collected signal and transmitting the preprocessed signals to superimpose over the air with preprocessed transmitted signals from other sensor nodes for Computation Over Air (COA) for reception of the superimposed signal by a receiving sink node which post processes the superimposed signal for a frequency spectrum reconstruction of an original signal providing a real-time analysis of the spectrum occupation or detection using relatively less complex computation, lower rate Analog-to-Digital Converter (ADC) which are cheaper, reducing an amount of data interaction, lowering a transmission delay and a processing amount without sacrificing performance.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a deployment structure of wireless sensor network combined with Sparse Fast Fourier Transform (SFFT} and Computation Over Air (COA}, comprising: spectrum collection sensor nodes dispersed in respective areas, and a sink node, performing a particular combination of elements, specifically “wherein each spectrum collection sensor node comprises: a broadband spectrum antenna, a delayer, an ADC, a first baseband processing module, a Digital-to-Analog Converter (DAC) and a transmitting antenna connected in sequence, wherein the broadband spectrum antenna is configured to receive an electromagnetic wave in free space to obtain a first analog signal, wherein a frequency range of the electromagnetic wave in free space is 0 Hz to 6 GHz, delayer is configured to delay the first analog signal to conform the first analog signal to a sub-Nyquist sampling criterion; the ADC is configured to convert the delayed first analog signal into a digital signal; the first baseband processing module is configured to process the digital signal obtained by sampling; the DAC is configured to convert the processed digital signal into a second analog signal; and the transmitting antenna is configured to transmit the second analog signal into free space.”

Prior arts, DU (CN102594515A, of IDS, machine Translation, of record, Fig. 2, Fig. 5, [0055-0058, 0064-0070, 0078-0087]), ABARI (Over-the-air Function Computation in Sensor Networks, of record, Page 1 Right Col Para 2, Page 6, Left Col Para 5) and BOLSTAD (US20180083816, of record, Fig. 14, [0095-0097]), discloses all limitations except the specific combination of the limitations cited above as required for amended claim 1.

As best understood, the deployment structure of wireless sensor network of claim 1, comprising spectrum collection sensor nodes, and a sink node, comprises: a broadband spectrum antenna, a delayer, an ADC, a first baseband processing module, a Digital-to-Analog Converter (DAC) and a transmitting antenna connected in sequence, describe respective structures.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 5 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 5 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, claim 1 is allowed.
Dependent claims 3-5 and 7-9 being dependent on independent claim 1, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Azizi et al. (US20190364492), describing METHODS AND DEVICES FOR RADIO COMMUNICATIONS
Garudadri et al. (US20100082302), describing METHOD AND APPARATUS FOR UNDER-SAMPLED ACQUISITION AND TRANSMISSION OF PHOTOPLETHYSMOGRAPH (PPG) DATA AND RECONSTRUCTION OF FULL BAND PPG DATA AT THE RECEIVER
Mohapatra et al. "FFT and Sparse FFT techniques and applications"
Guo et al., “Optimized Local Superposition in Wireless Sensor Networks with T-average-mutual-coherence”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413